DETAILED ACTION
This action is responsive to the claim amendment and Applicant’s Remarks filed 4 August 2022. Examiner acknowledges the amendments to claims 1, 3, 7-11, 13-15, and 17-20, and the cancellation of claims 6 and 16. Claims 1-5, 7-15, and 17-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US-8738118-B2, previously presented).
Regarding claim 1, Moon teaches an electronic device comprising at least one sensor (Moon, Col 2, lines 17-18), a processor (Col 3, lines 26-27); and a memory operatively connected with the processor, wherein, when being executed, the memory stores instructions that cause the processor to (Col 14, lines 29-31): select one waveform template from a plurality of waveform templates stored in the memory (Col 14, lines 29-31), based on information related to at least one of a state of a user, a posture of the user, or a measuring environment (Col 3, lines 29-33; Col 16, lines 44-47, wherein a correction factor is considered to read on a waveform template as the correction factor is based on a motion waveform obtained using posture information of the user; Col 18, lines 12-14; Col 5, lines 25-29; wherein the pulse transit time (PTT) being calculated based on a motion waveform determined based on arm height is considered to read on a waveform template), wherein the selected waveform template comprises a representative waveform and a previous blood pressure value corresponding to the representative waveform (The BP can be used as the correction factor. Exact blood pressure values can be estimated directly from arm height using an initial blood pressure value (determined, e.g., using the cuff-based module during an initial indexing measurement), the relative change in arm height, and the correction factor. This measurement can be performed, for example, when the patient is first admitted to the hospital. PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height (Moon, Col 16, lines 56-67), wherein Moon is considered to read on this limitation as Moon discloses determining the correction factor at a previous time, wherein using the indexing measurements and the correction factor based on the motion waveform reads on the waveform template comprising a representative waveform and a previous blood pressure value); obtain a biometric signal of the user from the at least one sensor (Col 2, lines 17-18; Col 16, lines 44-47), determine a similarity between the selected waveform template and the biometric signal (Col 16, lines 63-67; Figure 10, wherein Figure 10 shows corresponding posture to pulse transit time), when the similarity falls within a pre-specified similarity range, determine the previous blood pressure value in the selected waveform template as a blood pressure value of the user (Col 16, lines 63-67, Figure 10, wherein the identification of an elbow height that corresponds to a pulse transit time is considered to read on determining a similarity), when the similarity does not fall within the pre-specified similarity range, generate a representative waveform using the biometric signal and calculate a blood pressure value of the user based on the generated representative waveform (Col 5, lines 25-29; Col 17, lines 3-8; wherein the periodic calculation of the blood pressure and pulse transit time due to known evolution of the cardiovascular system due to arterial tone and vascular compliance is considered to read on generating a representative waveform when the similarity does not fall within the pre-specified similarity range, wherein the pre-specified similarity range is considered to be the defined elbow height values of Figure 10 of Moon), and provide a user interface for the determined blood pressure value or the calculated blood pressure value of the user (Col 11, line 25-28, Figure 5).
Regarding claim 11, Moon teaches an operating method of an electronic device, the method comprising: obtaining, using at least one sensor of the electronic device (Moon, Col 2, lines 17-18), information related to at least one of a state of a user, a posture of the user, or a measuring environment; selecting, using a processor of the electronic device (Col 3, lines 26-27), a waveform template from a plurality of waveform templates stored in a memory of the electronic device (Col 14, lines 29-31), based on the information, wherein the selected waveform template comprises a representative waveform and a previous blood pressure value corresponding to the representative waveform (The BP can be used as the correction factor. Exact blood pressure values can be estimated directly from arm height using an initial blood pressure value (determined, e.g., using the cuff-based module during an initial indexing measurement), the relative change in arm height, and the correction factor. This measurement can be performed, for example, when the patient is first admitted to the hospital. PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height (Moon, Col 16, lines 56-67), wherein Moon is considered to read on this limitation as Moon discloses determining the correction factor at a previous time, wherein using the indexing measurements and the correction factor based on the motion waveform reads on the waveform template comprising a representative waveform and a previous blood pressure value);  obtaining, using the at least one sensor, a biometric signal of the user (Col 2, lines 17-18; Col 16, lines 44-47); determining, using the processor, a similarity between the selected waveform template and the biometric signal (Col 16, lines 63-67; Figure 10, wherein Figure 10 shows corresponding posture to pulse transit time); when the similarity falls within a pre-specified similarity range, determining, using the processor, the previous blood pressure value in the selected waveform template as a blood pressure value of the user (Col 16, lines 63-67, Figure 10, wherein the identification of an elbow height that corresponds to a pulse transit time is considered to read on determining a similarity), when the similarity does not fall within the pre-specified similarity range, generating, using the processor, a representative waveform using the biometric signal and calculate a blood pressure value of the user based on the generated representative waveform (Col 5, lines 25-29; Col 17, lines 3-8; wherein the periodic calculation of the blood pressure and pulse transit time due to known evolution of the cardiovascular system due to arterial tone and vascular compliance is considered to read on generating a representative waveform when the similarity does not fall within the pre-specified similarity range, wherein the pre-specified similarity range is considered to be the defined elbow height values of Figure 10 of Moon), and providing a user interface for the determined blood pressure value or the calculated blood pressure value of the user (Col 11, line 25-28, Figure 5).
Regarding claims 2 and 12, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, wherein the biometric signal comprises a photoplethysmogram (PPG) signal (Col 2, lines 17-18).
Regarding claim 3, Moon teaches the electronic device of claim 1, wherein the at least one sensor comprises: a biometric sensor configured to obtain information related to the state of the user (Col 2, lines 17-18); and an additional sensor configured to obtain information related to at least one of the posture of the user or the measuring environment (Col 2, lines 17-20).
Regarding claims 4 and 14, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, wherein the information related to the measuring environment comprises at least one of a location of the electronic device, a temperature, or humidity when blood pressure is measured (Col 9, lines 9-13).
Regarding claim 5, Moon teaches the electronic device of claim 3, wherein the additional sensor comprises a gesture sensor, a gyro sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor, an infrared (IR) sensor, a temperature sensor, a humidity sensor, or an illuminance sensor (Col 4, lines 9-10; Col 9, lines 9-13).
Regarding claims 7 and 17, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, wherein the instructions further cause the processor to, determine that the similarity falls within the pre-specified similarity range (Col 16, lines 63-67); when a number of waveforms having similarities greater than or equal to a threshold value is greater than or equal to a reference number of waveforms (Col 21, lines 46-49).
Regarding claims 8 and 18, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, further cause the processor to: add a waveform template comprising the biometric signal in the memory (Col 17, lines 3-8, wherein periodical calculation of BP/PTT using the biometric signal is considered to read on adding a waveform template comprising the biometric signal).
Regarding claims 9 and 19, Moon teaches the electronic device of claim 6 and the operating method of an electronic device of claim 16, respectively, wherein the instructions further cause the processor to: add a waveform template comprising the generated representative waveform and the calculated blood pressure value in the memory (Col 17, lines 3-8).
Regarding claims 10 and 20, Moon teaches the electronic device of claim 9 and the operating method of an electronic device of claim 19, respectively, wherein the representative waveform is generated based on at least one of the state of the user, the posture of the user, or the measuring environment when adding the waveform template corresponding to the representative waveform (Col 17, lines 11-13; Col 5, lines 25-29).
Regarding claim 13, Moon teaches the method of claim 11, wherein the information related to the state of the user comprises a heart rate (Col 3, lines 10-12; Col 9, lines 9-13).
Regarding claim 15, Moon teaches the method of claim 11, wherein the information related to the posture of the user comprises at least one of a state in which blood pressure is measured by using a left or right hand, a standing state, a sitting state, a dynamic state, a static state, a sleeping state, a resting state, an exercising state, or a state after exercising (Col 10, lines 16-18).
Regarding claim 21, Moon teaches the electronic device of claim 3, wherein the information on the posture of the user comprises a motion or movement of the user or the electronic device when blood pressure is measured (Col 2, lines 17-20).
Regarding claim 22, Moon teaches the electronic device of claim 1, wherein the selection of the waveform template is further based on at least one of information of the user related to health, gender, age, height, or weight (Col 24, lines 45-48).
Regarding claim 23, Moon teaches the electronic device of claim 1, wherein the state of the user comprises at least one of a body state or a psychological state of the user when blood pressure is measured, and wherein the state of the user includes information when the user is sleeping, information on when the user is resting, information on when the user is exercising, or information on the user after exercising (Col 10, lines 16-18).

Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moon is still considered to read on the amended limitations of claim 1 (and similarly claim 11), wherein Moon teaches wherein the selected waveform template comprises a representative waveform and a previous blood pressure value corresponding to the representative waveform (The BP can be used as the correction factor. Exact blood pressure values can be estimated directly from arm height using an initial blood pressure value (determined, e.g., using the cuff-based module during an initial indexing measurement), the relative change in arm height, and the correction factor. This measurement can be performed, for example, when the patient is first admitted to the hospital. PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height (Moon, Col 16, lines 56-67), wherein Moon is considered to read on this limitation as Moon discloses determining the correction factor, taken to read on the waveform template as disclosed in rejection of claim 1 under 35 U.S.C. 102 above, at a previous time, wherein using the indexing measurements and the correction factor based on the motion waveform reads on the waveform template comprising a representative waveform and a previous blood pressure value); determine a similarity between the selected waveform template and the biometric signal, when the similarity falls within a pre-specified similarity range, determine the previous blood pressure value in the selected waveform template (Col 16, lines 63-67, Figure 10, wherein the identification of an elbow height that corresponds to a pulse transit time is considered to read on determining a similarity); and when the similarity does not fall within the pre-specified similarity range, generate a representative waveform using the biometric signal and calculate a blood pressure value of the user based on the generated representative waveform (Col 5, lines 25-29; Col 17, lines 3-8; wherein the periodic calculation of the blood pressure and pulse transit time due to known evolution of the cardiovascular system due to arterial tone and vascular compliance is considered to read on generating a representative waveform when the similarity does not fall within the pre-specified similarity range, wherein the pre-specified similarity range is considered to be the defined elbow height values of Figure 10 of Moon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791